Exhibit 10.1


SHARE REPURCHASE AGREEMENT
THIS SHARE REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of October 3, 2016, by and among Marcato, L.P., and Marcato II, L.P., each a
Delaware limited partnership (collectively, the “Sellers”), and Sotheby’s, a
Delaware corporation (the “Purchaser”).
RECITALS
WHEREAS, the Sellers desire to sell to the Purchaser, and the Purchaser desires
to purchase from the Sellers, 2,050,000 shares (the “Repurchase Shares”) of
common stock, par value $0.01 per share, of the Purchaser (“Common Stock”) on
the terms and conditions set forth in this Agreement (the “Repurchase
Transaction”).
NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
ARTICLE I

SALE AND PURCHASE OF REPURCHASE SHARES
Section 1.1    Purchase. Subject to the terms and conditions of this Agreement,
at the Repurchase Closing (as defined below), each Seller shall sell, assign,
transfer, convey and deliver to the Purchaser, and the Purchaser shall purchase,
acquire and accept from each Seller, a number of Repurchase Shares corresponding
to the name of such Seller as set forth in Annex A. The purchase price for each
Repurchase Share shall be equal to $36.00 (the “Purchase Price”).
Section 1.2    Closing. Subject to the terms and conditions of this Agreement,
the closing of the Repurchase Transaction (the “Repurchase Closing”) will take
place on the first (1st) Business Day following the satisfaction or waiver of
the last condition in ARTICLE IV to be satisfied or waived (provided, however,
that the Repurchase Closing shall in no event take place prior to October 4,
2016) or at such other time as the Purchaser and the Sellers mutually agree (the
“Closing Date”). The Repurchase Closing will be effective as of 12:01 a.m., New
York City time, on the Closing Date. As used in this Agreement, the term
“Business Day” shall mean Monday through Friday of each week, except that a
legal holiday recognized as such by the government of the United States of
America or the State of New York shall not be regarded as a Business Day.
Section 1.3    Deliveries at or prior to the Repurchase Closing. At or prior to
the Repurchase Closing, (a) each Seller shall cause to be delivered to the
Purchaser, (i) by electronic




SC1:4239519.3B

--------------------------------------------------------------------------------

Exhibit 10.1


book entry form through the facilities of the Depository Trust Company, all of
such Seller’s right, title and interest in and to its Repurchase Shares,
together with all documentation reasonably necessary to transfer to Purchaser
right, title and interest in and to the Repurchase Shares, and (ii) a properly
executed Form W-9 in respect of such Seller on which the Purchaser may rely to
permit the payment of the amounts hereunder without withholding; and (b) the
Purchaser shall pay to each of the Sellers such Seller’s share of the aggregate
Purchase Price in respect of the Repurchase Shares as set forth opposite such
Seller’s name in Annex A in cash by wire transfer of immediately available funds
in accordance with the wire transfer instructions set forth on Annex B.
ARTICLE II

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLERS
Each of the Sellers, jointly and severally, hereby makes the following
representations, warranties and covenants to the Purchaser, each of which is
true and correct on the date hereof and shall survive the Repurchase Closing.
Each Seller acknowledges and agrees that the Purchaser is relying on the
Sellers’ representations, warranties, covenants, acknowledgments and agreements
herein as a condition to proceeding with the Repurchase Transaction and that
without such representations, warranties, covenants, acknowledgments and
agreements, the Purchaser would not engage in the Repurchase Transaction.
Section 2.1    Power; Authorization and Enforceability.
(a)    Each Seller is a Delaware limited partnership duly formed, validly
existing and in good standing under the laws of the State of Delaware. Each
Seller has the power, authority and capacity to execute and deliver this
Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated by this Agreement. All consents, orders, approvals and
other authorizations, whether governmental, corporate or otherwise, necessary
for such execution, delivery and performance by the Sellers of this Agreement
and the transactions contemplated by this Agreement have been obtained and are
in full force and effect. Each Seller is acting as a principal on its own
behalf, and not as agent for some other party.
(b)    This Agreement has been duly executed and delivered by each Seller and
constitutes a legal, valid and binding obligation of each Seller, enforceable
against such Seller in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization and other similar laws of
general applicability relating to or affecting the enforcement of creditors’
rights generally and to general principles of equity.


2


SC1:4239519.3B

--------------------------------------------------------------------------------

Exhibit 10.1


Section 2.2    No Conflicts. The execution and delivery of this Agreement by
each Seller and the consummation by each Seller of the transactions contemplated
by this Agreement does not and will not constitute or result in a breach,
violation or default under (i) any agreement or instrument, whether written or
oral, express or implied, to which any of the Sellers is a party, (ii) the
organizational documents of any Seller or (iii) any statute, law, ordinance,
decree, order, injunction, rule, directive, judgment or regulation of any court,
administrative or regulatory body, governmental authority, arbitrator, mediator
or similar body on the part of any Seller, except, in each case, as would not
reasonably be expected to (x) affect the validity of the Repurchase Shares or
(y) materially impact any Seller’s ability to perform its obligations under this
Agreement.
Section 2.3    Title to Shares. Each Seller is the sole legal owner of and has
good and valid title to the Repurchase Shares corresponding to the name of such
Seller in Annex A, and upon delivery to the Purchaser of the Repurchase Shares
to be sold by such Seller to the Purchaser, against payment made pursuant to
this Agreement, good and valid title to such Repurchase Shares, free and clear
of any lien, pledge, charge, security interest, mortgage, or other encumbrance
or adverse claim, will pass to the Purchaser. There are no outstanding rights,
options, warrants, conversion rights, repurchase rights, agreements,
arrangements, calls, commitments or rights of any kind that obligate any Seller
to sell any shares of Common Stock or other securities of the Purchaser or any
securities or obligations convertible or exchangeable into or exercisable for,
or giving any person a right to subscribe for or acquire, any securities of the
Purchaser, and no securities or obligations evidencing such rights are
authorized, issued or outstanding.
Section 2.4    Sophistication of the Sellers. Each Seller has such knowledge and
experience in financial and business matters and in making investment decisions
of this type that it is capable of evaluating the merits and risks of making its
investment decision regarding the Repurchase Transaction and of making an
informed investment decision. In entering into this Agreement, each Seller has
consulted with its own advisors and has relied solely upon its own investigation
and analysis, without relying upon the Purchaser.
Section 2.5    Access to Information. Each Seller has had a reasonable
opportunity to ask questions and receive answers concerning the terms and
conditions of the transactions contemplated by this Agreement, the Repurchase
Shares and the Purchaser and all such questions have been answered to such
Seller’s full satisfaction. Each Seller has had full access to such other
information concerning the Repurchase Shares and the Purchaser (including
certain information which has been delivered subject to the Confidentiality
Agreement, dated October 3, 2016, between the Sellers and certain affiliates of
the Sellers and the Purchaser) and has received all information necessary to
enable such Seller to evaluate the decision to sell the Repurchase Shares
pursuant to this Agreement (collectively, the “Provided Information”).


3


SC1:4239519.3B

--------------------------------------------------------------------------------

Exhibit 10.1


Section 2.6    Acknowledgement; Value of Shares. Each Seller acknowledges and
confirms that it is aware that the Purchaser is not making any representation or
warranty to the Seller whatsoever with respect to the business, condition
(financial or otherwise), properties, prospects, creditworthiness, status or
affairs of the Purchaser, or with respect to the value of the Repurchase Shares.
Each Seller acknowledges and confirms that it is aware that the closing sale
price of the Common Stock (the “Stock Price”) has fluctuated since the Seller
purchased the Repurchase Shares and is likely to continue to fluctuate after the
Repurchase Closing, including possible material increases to the Stock Price.
Each Seller further acknowledges and confirms that it is aware that future
changes and developments in (i) the Purchaser’s business, financial condition
and results of operations, (ii) the industries in which the Purchaser competes
and (iii) overall market and economic conditions, may have a favorable impact on
the value of the Common Stock and/or the Stock Price after the consummation of
the Repurchase Transaction.
Section 2.7    Good Faith. Each Seller is entering into this Agreement in good
faith and not as part of a plan or scheme to evade compliance with federal
securities laws.
Section 2.8    Filings. Each Seller will make all necessary filings required
under federal and state securities laws and regulations or any other applicable
laws or regulations in connection with the transactions contemplated by this
Agreement.


ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
The Purchaser hereby makes the following representations and warranties to the
Sellers, each of which is true and correct on the date hereof and shall survive
the Repurchase Closing.
Section 3.1    Power; Authorization and Enforceability.
(a)    The Purchaser is a corporation duly organized, validly existing and in
good standing under the Delaware General Corporation Law and has the power,
authority and capacity to execute and deliver this Agreement, to perform the
Purchaser’s obligations hereunder, and to consummate the transactions
contemplated hereby. All consents, orders, approvals and other authorizations,
whether governmental, corporate or otherwise, necessary for such execution,
delivery and performance by the Purchaser of this Agreement and the transactions
contemplated hereby have been obtained and are in full force and effect.
(b)    This Agreement has been duly executed and delivered by the Purchaser and
constitutes a legal, valid and binding obligation of the Purchaser, enforceable
against the


4


SC1:4239519.3B

--------------------------------------------------------------------------------

Exhibit 10.1


Purchaser in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization and other similar laws of general
applicability relating to or affecting the enforcement of creditors’ rights
generally and to general principles of equity.
Section 3.2    No Conflicts. The execution and delivery of this Agreement by the
Purchaser and the consummation by the Purchaser of the transactions contemplated
by this Agreement do not and will not constitute or result in a breach,
violation or default under (i) any agreement or instrument, whether written or
oral, express or implied, to which the Purchaser is a party, (ii) the
Purchaser’s certificate of incorporation or bylaws or (iii) any statute, law,
ordinance, decree, order, injunction, rule, directive, judgment or regulation of
any court, administrative or regulatory body, governmental authority,
arbitrator, mediator or similar body on the part of the Purchaser, except, in
each case, as would not reasonably be expected to materially impact the ability
of the Purchaser to consummate the transactions contemplated by this Agreement
and perform its obligations under this Agreement.
Section 3.3    Sufficiency of Funds. Purchaser has access to funds sufficient to
consummate the transactions contemplated by this Agreement.
Section 3.4    Sophistication of Purchaser. Purchaser has such knowledge and
experience in financial and business matters and in making investment decisions
of this type that it is capable of evaluating the merits and risks of making its
investment decision regarding the Repurchase Transaction and of making an
informed investment decision. In entering into this Agreement, Purchaser has
consulted with its own advisors and has relied solely upon its own investigation
and analysis, without relying upon the Sellers.
ARTICLE IV
CONDITIONS TO CLOSING
Section 4.1    Conditions to the Obligations of the Purchaser. The obligation of
the Purchaser to effect the Repurchase Closing is subject to the satisfaction or
waiver by the Purchaser at or prior to the Repurchase Closing of the following
conditions:
(a)    Representations, Warranties and Covenants of the Sellers. Each of the
representations, warranties and covenants of the Sellers contained in this
Agreement shall be true and correct with respect to each Seller as of the date
hereof and as of the Repurchase Closing as if made on and as of the Repurchase
Closing.
(b)    Deliverables. The Purchaser shall have received all items required to be
delivered to the Purchaser pursuant to Section 1.3 at or prior to the Repurchase
Closing.


5


SC1:4239519.3B

--------------------------------------------------------------------------------

Exhibit 10.1


Section 4.2    Conditions to the Obligations of the Sellers. The obligation of
each Seller to effect the Repurchase Closing is subject to the satisfaction or
waiver by each Seller at or prior to the Repurchase Closing of the following
conditions:
(a)    Representations and Warranties of the Purchaser. Each of the
representations and warranties of the Purchaser contained in this Agreement
shall be true and correct as of the date hereof and as of the Repurchase Closing
as if made on and as of the Repurchase Closing.
(b)    Deliverables. Each Seller shall have received all items required to be
delivered to such Seller pursuant to Section 1.3 at or prior to the Repurchase
Closing.


ARTICLE V

MISCELLANEOUS PROVISIONS
Section 5.1    Notice. All notices, requests, certificates and other
communications to any party hereunder shall be in writing and given to each
other party hereto and shall be deemed given or made (i) as of the date
delivered, if delivered personally, (ii) on the date the delivering party
receives confirmation, if delivered by facsimile or electronic mail, (iii) three
business days after being mailed by registered or certified mail (postage
prepaid, return receipt requested) or (iv) one business day after being sent by
overnight courier (providing proof of delivery), to the parties at the following
addresses (or at such other address for a party as shall be specified in a
notice given in accordance with this Section 5.1).
If delivered to the Purchaser, to:
Sotheby’s
1334 York Avenue
New York, NY 10021
Attention:     Jonathan Olsoff, Executive Vice President, Worldwide General
Counsel
Email:    jonathan.olsoff@sothebys.com
With a copy to (which shall not constitute notice):
Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004
Attention:     John P. Mead


6


SC1:4239519.3B

--------------------------------------------------------------------------------

Exhibit 10.1


    Melissa Sawyer
Facsimile No.: +1 212 291 9133
Email:         meadj@sullcrom.com
        sawyerm@sullcrom.com


If to the Sellers, to:
Marcato Capital Management, LP
Four Embarcadero Center, Suite 2100
San Francisco, CA 94111


Attention:    Richard T. McGuire III
Email:         McGuire@marcatollc.com


with a copy to:
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, NY 10036
Attention:     Douglas Rappaport
Facsimile No.: +1 212 872 7412
Email:         darappaport@akingump.com
        
Section 5.2    Entire Agreement. This Agreement and the other documents and
agreements executed in connection with the transactions contemplated by this
Agreement shall constitute the entire agreement between the parties with respect
to the subject matter hereof and shall supersede all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter of this Agreement.
Section 5.3    Assignment; Binding Agreement. Neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned, in whole or in
part, by any of the parties without the prior written consent of the other
party. Subject to the preceding sentence, this Agreement shall be binding upon,
inure to the benefit of, and be enforceable by, the parties hereto and their
respective successors and permitted assigns. Any purported assignment not
permitted under this Section 5.3 shall be null and void.
Section 5.4    Counterparts. This Agreement may be executed and delivered
(including by facsimile or electronic mail transmission) in one or more
counterparts, and by the different parties in separate counterparts, each of
which when executed and delivered shall be deemed to


7


SC1:4239519.3B

--------------------------------------------------------------------------------

Exhibit 10.1


be an original but all of which taken together shall constitute one and the same
agreement. Copies of executed counterparts transmitted by electronic
transmission shall be considered original executed counterparts for purposes of
this Section 5.4.
Section 5.5    Specific Performance. Each party acknowledges, stipulates and
agrees that (i) irreparable injury will result to the other parties in the event
that any party breaches its covenants or agreements contained in this Agreement,
and (ii) in the event of any such breach or threatened breach of any of the
provisions set forth in this Agreement, the other parties hereto shall be
entitled, in addition to any other remedies available to it (including, without
limitation, damages), to preliminary injunction, permanent injunction or other
injunctive relief, without posting any bond or other security, compelling such
party to comply with any and all such provisions. Nothing herein contained shall
be construed as an election of remedies or as a waiver or limitation of any
right available to any party under this Agreement or the law, including the
right to seek damages from any party for its breach of any provision of this
Agreement.
Section 5.6    Forum Selection, Consent to Jurisdiction and Governing Law. This
Agreement and any matters related to the transactions contemplated hereby shall
in all respects be construed in accordance with and governed by the substantive
laws of the State of New York, without giving effect to principles of conflicts
of laws. The Purchaser and each Seller agrees that any suit or proceeding
arising in respect of this Agreement will be tried exclusively in the U.S.
District Court for the Southern District of New York or, if that court does not
have subject matter jurisdiction, in any state court located in The City and
County of New York and the Purchaser and each Seller agrees to submit to the
jurisdiction of, and to venue in, such courts. Each party hereto waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any action, suit or proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.
Section 5.7    No Third Party Beneficiaries or Other Rights. This Agreement is
for the sole benefit of the parties and their successors and permitted assigns
and nothing herein express or implied shall give or shall be construed to confer
any legal or equitable rights or remedies to any person other than the parties
to this Agreement and such successors and permitted assigns.
Section 5.8    Disclosure. Each Seller agrees that the Purchaser and its
affiliates, officers, directors, stockholders, employees and agents shall have
no liability to such Seller or any of its affiliates whatsoever based upon or
relating to the Purchaser’s disclosure of the Provided Information or any
alleged non-disclosure of information.
Section 5.9    Amendments; Waivers. This Agreement and its terms may not be
changed, amended, waived, terminated, augmented, rescinded or discharged (other
than in accordance with its terms), in whole or in part, except by a writing
executed by the parties hereto.


8


SC1:4239519.3B

--------------------------------------------------------------------------------

Exhibit 10.1


Section 5.10    Further Assurances. Each party hereto shall use its reasonable
best efforts to do and perform or cause to be done and performed all such
further acts and things and shall execute and deliver all such other agreements,
certificates, instruments, and documents as any other party hereto reasonably
may request in order to carry out the intent and accomplish the purposes of this
Agreement and the consummation of the transactions contemplated hereby.
Section 5.11    Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The parties shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
Section 5.12    Expenses. Each of the Purchaser, on the one hand, and the
Sellers, on the other hand, shall bear their own expenses in connection with the
drafting, negotiation, execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.
Section 5.13    Interpretation. Unless the express content otherwise requires,
(i) terms herein defined in the singular shall have a comparable meaning when
used in the plural, and vice versa; (ii) the term “$” means United States
Dollars; (iii) the word “or” shall not be exclusive; (iv) references to
“written” or “in writing” include in electronic form; and (v) references herein
to any contract or agreement (including this Agreement) mean such contract or
agreement as amended, restated, supplemented or modified from time to time in
accordance with the terms thereof.
(Signatures appear on the following pages.)




9


SC1:4239519.3B

--------------------------------------------------------------------------------


Exhibit 10.1




IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.


THE PURCHASER:

Sotheby’s


By: __/S/___MICHAEL GOSS___________________
Name: Michael Goss
Title: Executive Vice President and Chief Financial Officer






[Signature Page to Share Repurchase Agreement]

--------------------------------------------------------------------------------

Exhibit 10.1




THE SELLERS:
Marcato, L.P.
BY:    
ITS:    
By: _____/S/____RICHARD MCGUIRE_______________
Name: Richard McGuire



Marcato II, L.P.
BY:    
ITS:
By: ________/S/___RICHARD MCGUIRE_____________
Name: Richard McGuire





 






[Signature Page to Share Repurchase Agreement]

--------------------------------------------------------------------------------

Exhibit 10.1







ANNEX A


Name of Seller
Number of Repurchase Shares to be Sold
Purchase Price to be Paid to Seller
Marcato, L.P.
2,006,345
$72,228,420.00
Marcato II, L.P.
43,655
$1,571,580.00
TOTAL
2,050,000
$73,800,000.00







[Signature Page to Share Repurchase Agreement]

--------------------------------------------------------------------------------


Exhibit 10.1


ANNEX B


Name of Seller
Wire Instructions
Marcato, L.P.
Redacted
Marcato II, L.P.
Redacted



Bank: Redacted
ABA # Redacted
Account – Redacted








SC1:4239519.3B